Citation Nr: 1611945	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  14-18 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service-connection for posttraumatic stress disorder (PTSD).

2. Whether new and material evidence has been received to reopen a claim of service-connection for a low back disability.

3. Whether new and material evidence has been received to reopen a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability, to specifically include a back disability, claimed to have resulted from participation in a VA Compensated Work Therapy (CWT) program.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and V.V.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1972 to April 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Sioux Falls, South Dakota Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.   At the hearing and in December 2014, the Veteran submitted additional evidence, including VA treatment records, with a waiver of Agency of Original Jurisdiction (AOJ) review.

The matter of service connection for a psychiatric disability (on de novo review) is being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1. An unappealed December 1977 rating decision denied the Veteran service connection for a low back disability based essentially on a finding that such disability preexisted service and was not aggravated therein; unappealed March 2009 and January 2011 rating decisions continued the denial,.

2. Evidence received since the January 2011 rating decision does not tend to relate the Veteran's low back disability to his service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for a low back disability; and does not raise a reasonable possibility of substantiating such claim.

3. An unappealed January 2011 rating decision denied the Veteran compensation under 38 U.S.C.A. § 1151 for additional disability, to specifically include a back disability, claimed to have resulted from participation in a CWT program.

4. Evidence received since the January 2011 rating decision does not tend to relate the Veteran's current low back disability to his participation in a VA CWT program; does not relate to an unestablished fact necessary to substantiate entitlement to compensation for a back disability under 38 U.S.C.A. § 1151, based on his participation in the CWT program; and does not raise a reasonable possibility of substantiating such claim.

5. An unappealed March 2009 rating decision denied the Veteran service connection for PTSD based essentially on a finding that there was no corroborating evidence of his claimed stressor.

6. Evidence received since the March 2009 rating decision includes new reports of when the in-service stressor event occurred; relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1. New and material evidence has not been received, and the claim of service connection for a low back disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2. New and material evidence has not been received, and the claim of entitlement to compensation for a back disability under 38 U.S.C.A. § 1151 based on his participation in a CWT program, may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3. New and material evidence has been received, and the claim of service connection for PTSD may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision reopens and remands the claim of service connection for PTSD, there is no need to belabor the impact of the VCAA on this matter, as any notice error or duty to assist omission is harmless.  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to both back claims.  In separate July 2012 letters, VA notified the Veteran of the information needed to substantiate and complete his back claims, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  He was also provided the notice required in claims to reopen in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  [The second July 2012 letter amended the first to provide Kent compliant notice with regard to entitlement to compensation for additional disability, to specifically include a back disability, under 38 U.S.C.A. § 1151, based on his participation in a CWT program.]  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO did not arrange for VA examinations or secure medical opinions with respect to the back claims.  However, in a claim to reopen the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until/unless new and material evidence is received.  38 C.F.R. § 3.159(c)(4)(iii).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the September 2014 hearing, the undersigned explained what was needed to reopen the back claims and to substantiate them on de novo review, advised the Veteran of the bases for the denials of the claims, and explained what type of evidence would serve to substantiate the claims.  The Veteran's testimony reflects knowledge of what is necessary to substantiate his claims.  It is not alleged that notice at the hearing was less than adequate.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to each claim.

Service Connection for a Back Disability 

The Veteran filed a claim of service connection for a back disability in September 1977.  On October 1977 VA examination, chronic lumbosacral sprain was diagnosed.  

A December 1977 rating decision denied service connection for a back disability based on a finding that it preexisted service and had not been aggravated therein because there was no evidence of any trauma in service.  The Veteran did not appeal the decision (or submit new and material evidence in the year following) and it became final. 38 U.S.C.A. § 7105.  

A March 2007 VA treatment record notes the Veteran had a history of low back pain.  In April 2007, he reported he had the back pain "for years."  

In September 2008, the Veteran filed a claim of service connection for a low back disability.  A March 2009 rating decision denied such claim.  He did not appeal that decision (or submit new and material evidence in the year following) and it too became final. 38 U.S.C.A. § 7105. 

An April 2010 VA Emergency Department record notes the Veteran reported he slipped on ice and hurt his back on March 10, 2010, while participating in the VA CWT program.  Low back pain was assessed.  An April 2010 VA lumbar spine     X-ray showed degenerative disc disease and atherosclerotic calcification.

In September 2010, the Veteran filed a claim seeking compensation for a low back disability under 38 U.S.C.A. § 1151 based on his participation in a VA CWT program.  A January 2011 rating decision denied service connection for a low back disability, finding new and material evidence had not been received to reopen the claim of service-connection for a low back disability.  He did not appeal that decision (or submit new and material evidence in the year following) and it too became final (and is the last final decision in this matter). 38 U.S.C.A. § 7105. 

In June 2012, the Veteran filed a claim of service connection for a low back disability.  

VA treatment records show he has continued to complain of and seek treatment for back pain.

At the September 2014 Board hearing, the Veteran asserted he initially injured his back in service while moving office desks and that back pain had persisted since.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The pertinent evidence of record in January 2011 consisted of the Veteran's DD 214, his STRs, an October 1977 VA examination report and the Veteran's lay assertions that he had a back disability related to service.  

Evidence received since the January 2011 rating decision includes VA treatment records and statements from the Veteran, including at the September 2014 Board hearing, that6 he had back complaints and related them to service.  

To the extent that the Veteran again asserts he has a back disability that is related to service, these assertions are not new, as he made such assertions prior to the January 2011 rating decision.  VA treatment records received subsequent to the January 2011 rating decision were not in the record at the time of that decision and are, therefore, new.  However, while such records note the Veteran's back complaints, they do not include a medical opinion that relates his back disability to his service or any other probative evidence that does so.  

The Veteran's claim of service connection for a back disability was denied based essentially on a finding that such disability preexisted service and was not aggravated therein.  Consequently, for new evidence to be material, it must tend to relate the Veteran's back disability to his service.

While the VA treatment records are new evidence (in that they were not previously associated with the record), they are not material evidence. They do not show or suggest that the Veteran's back disability developed or was aggravated during the Veteran's service or is otherwise causally related to his service.  Therefore, the additional records received do not relate to the unestablished fact necessary to substantiate the claim; do not raise a reasonable possibility of substantiating the claim; and are not material. Accordingly, the Board finds that new and material evidence has not been received, and the claim of service connection for a back disability may not be reopened.

Entitlement to Compensation for a Back Disability under 38 U.S.C.A. § 1151

An April 1, 2010 VA administrative record notes the Veteran failed to keep a scheduled mental health appointment.  He was contacted and reported having the stomach flu and not feeling well.

An April 12, 2010 CWT program discharge note indicates the Veteran was discharged after several "no shows" for CWT assignments.  The note notes staff attempted to contact the Veteran several times with "very little response."  A separate note from the same day notes he walked away from his position at Ft. Meade and had not been back since.  He was contacted and stated he was seeing the psychiatrist and "doing what he needs to do."

An April 29, 2010 VA Emergency Department record notes the Veteran reported he slipped on ice and hurt his back on March 10, 2010, while participating in a VA CWT program.  Low back pain was assessed.

In September 2010, the Veteran filed a claim seeking compensation for a low back disability under 38 U.S.C.A. § 1151, based on his participation in a VA CWT program.  In a separate statement, he asserted he fell on his back after slipping on ice on March 10, 2010.    

In a November 2010 e-mail, a CWT program coordinator noted the Veteran was enrolled in the program on March 10, 2010 (but did not report he had slipped on ice that day).

In a December 2010 statement, a friend of the Veteran reported he slipped on ice at Fort Meade in March 2010 and had chronic back pain since.  It's not clear whether she actually saw him fall.  

A January 2011 rating decision denied the Veteran entitlement to compensation for a low back disability under 38 U.S.C.A. § 1151 based essentially on a finding that the evidence failed to establish that VA medical or educational service were the proximate cause of such disability.  He did not appeal that decision (or submit new and material evidence in the year following) and it became final. 38 U.S.C.A. § 7105. 

In June 2012, the Veteran filed a claim of service connection for a low back disability.  

VA treatment records show he continued to complain of back pain that he attributed to an injury sustained participating in a VA CWT program.

At the September 2014 Board hearing, the Veteran reported he injured his back slipping on ice in March 2010 while clearing sidewalks as part of the CWT program.  He said he did not [emphasis added] report the incident to a supervisor when it happened because they had already left, but did so two to three weeks later.  He said he did not seek immediate treatment because he could not get out of bed after the injury occurred.  

In a September 2014 VA treatment record, a VA treating physician opined that the Veteran's reported "trauma as a result of the fall in 2010 could certainly exacerbate a low back injury."  
The pertinent evidence of record in January 2011 consisted of VA treatment records and lay statements showing the Veteran attributed back pain to an injury he reported he sustained while participating in a VA CWT program, a statement from a friend of the Veteran reporting he injured his back after he slipped on ice at Fort Meade in March 2010, and records showing he was participating in a CWT program when he alleges the fall occurred.

Evidence received since the January 2011 rating decision includes VA treatment records and statements from the Veteran, including at the September 2014 Board hearing, showing he attributed his back complaints to a fall sustained in March 2010 while he was participating in a VA CWT program.  

To the extent that the Veteran again asserts he has a back disability that is related to a fall sustained participating in a VA CWT program, these assertions are not new, as he made such assertions prior to the January 2011 rating decision.  The VA treatment records subsequent to the January 2011 rating decision were not of record at the time of that decision and are, therefore, new.  However, while such records note the Veteran's back complaints and show a VA treating physician opined his back disability could be related to trauma sustained in a 2010 fall, they do not corroborate that the fall did, in fact, occur and, even if it did, that it happened while the Veteran was performing CWT duties.  The opinion was based on the Veteran's own reports of the alleged injury (which were previously presented and found not credible).  Accordingly, such opinion has no probative value in this matter.    

The Veteran's claim for compensation for a low back disability under 38 U.S.C.A. § 1151 was previously denied based essentially on a finding that the evidence failed to establish that VA medical or educational service were the proximate cause of additional disability.  Consequently, for new evidence to be material, it must tend to relate the Veteran's back disability to a fall that occurred while he was engaged in CWT duties.

While the VA treatment records are new evidence (in that they were not previously associated with the record), they are not material evidence. They do not tend to corroborate that the Veteran's claimed injury occurred while he was engaging in duties as part of a VA CWT program.  Therefore, the additional records received do not relate to the unestablished fact necessary to substantiate the claim; do not raise a reasonable possibility of substantiating the claim; and are not material.  Accordingly, the Board finds that new and material evidence has not been received, and the claim for compensation for additional disability, to specifically include a back disability under 38 U.S.C.A. § 1151 based on his participation in a VA CWT program, may not be reopened.

Service Connection for PTSD

In April 2008, the Veteran filed a claim of service connection for PTSD.  In an April 2008 statement, he reported that while driving to the U.S. base in Worms, Germany, in 1973 he struck and killed a German citizen.

In a September 2008 memorandum, the RO made a formal finding the Veteran had not provided the information required to verify his claimed stressor.

A September 2008 rating decision denied service connection for PTSD based essentially on a finding that there was no corroborating evidence of his claimed stressor.  

In statements received in September 2008, the Veteran provided additional details of his claimed in-service stressor.  He noted German police officers and U.S. military police officers came to the scene and that the German civilian died weeks after the accident.  He did not provide a date of when the accident occurred.  

In a statement received in September 2008, the Veteran's former spouse corroborated his account of the claimed in-service stressor.  She noted the accident occurred in 1974. 

In October 2008, the Veteran filed a claim of service connection for PTSD, alcoholism, major depression, insomnia, and psychosis. A March 2009 rating decision reconsidered the claim and denied service connection for PTSD based essentially on a finding that while a June 2008 VA treatment note showed a diagnosis of PTSD, it was by a social worker (not a psychologist) and there was no evidence to confirm the Veteran's claimed stressor.  He did not appeal that decision (or submit new and material evidence in the year following) and it became final. 38 U.S.C.A. § 7105. 

In June 2012, the Veteran filed a claim of service connection for PTSD.  A July 2012 Report of General Information shows he provided additional details about his claimed stressor and noted military records should have documented the incident, which he reported occurred in December 1973 or January 1974.

In July 2012, the RO requested copies of any investigative records from the U.S. Army Crime Records Center and the U.S. Army Combat Readiness/Safety Center.  In an August 2012 response, the Crime Records Center indicated there was no record of the reported incident.  In a letter received in October 2012, the Combat Readiness/Safety Center reported a search of microfilmed accident report records from November 1973 to January 1974 did not reveal an accident matching the description of the Veteran's claimed stressor.  

At the September 2014 Board hearing, the Veteran reiterated his assertions that he struck and killed a German civilian with his car while stationed there.  His former spouse reported she went to the accident scene after it occurred and learned the Veteran had struck the German man, who later died.

The July 2012 Report of General Information notes the Veteran reported the claimed stressor event occurred in December 1973 or December 1974.  Such evidence is new because the Veteran provided a more limited time-frame of when he asserted the accident occurred, allowing the AOJ to perform development in an effort to corroborate the claimed stressor.  The Board finds that the new evidence received relates to an unestablished fact necessary to substantiate the claim of service connection for PTSD, and raises a reasonable possibility of substantiating such claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Consequently, the additional evidence received is both new and material and warrants reopening of the claim of service connection for PTSD.  De novo review of the claim is addressed in the remand below.
ORDER

The appeal to reopen a claim of service connection for a low back disability is denied.

The appeal to reopen a claim seeking compensation for additional disability, to specifically include a back disability under 38 U.S.C.A. § 1151 based on participation in a VA CWT program is denied.

The appeal to reopen a claim of service connection for PTSD is granted.


REMAND

The Board finds that further development of the record is needed for proper adjudication of the reopened claim of service connection for PTSD.  The matter has been thus developed/adjudicated by the RO, i.e., limited to such diagnosis.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that matter(s) of service connection for other psychiatric disability(ies) diagnosed is/are part and parcel of service connection for a psychiatric disability claim (and that such matter(s) is/are before the Board).  Here VA treatment records show his VA treatment providers have diagnosed psychiatric disabilities other than PTSD, including major depressive disorder, anxiety disorder, psychotic disorder, and mood disorder.  Hence, the reopened claim must be remanded for RO initial consideration of the expanded issue of service connection for a psychiatric disability, however diagnosed.  On remand, the Veteran should receive appropriate notice, and opportunity to submit information and evidence bearing on the matter.  

On a December 1973 Report of Medical History, the Veteran checked the appropriate boxes to indicate he did not know (rather than he did not) have depression or excessive worry or nervous trouble of any sort.  He has not been afforded a VA nexus examination with respect to the claims of service connection for a psychiatric disability.  In light of the indication he felt he could have experienced depression, nervous trouble, or excessive worry in service and the postservice diagnoses of various psychiatric disabilities, an examination to ascertain the etiology of such disability(ies) is necessary.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Inquiries indicate the Social Security Administration (SSA) denied the Veteran disability benefits.  Medical records considered in connection with the SSA disability claim are constructively of record and must be secured.  

The case is REMANDED for the following:

1. The AOJ should obtain from SSA copies of their decision denying the Veteran disability benefits and the record upon which the award was based.  If such records are unavailable, the reason for their unavailability must be explained for the record.

2. The AOJ should provide the Veteran appropriate notice regarding service connection on de novo review for a psychiatric disability on a direct and secondary basis.  He should have adequate opportunity to respond.

3. The AOJ should secure for association with the record all outstanding records of VA evaluations and treatment the Veteran has received for any psychiatric disability(ies)  from March 2014 to the present (to specifically include all such records from the VA Black Hills Health Care System).  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.

4. Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate VA psychiatrist or psychologist to determine whether he has any psychiatric disability (to include PTSD) that is related to his active service.  The examiner must be advised of any AOJ findings regarding whether there is corroborating evidence of the claimed stressor event in service.  The Veteran's record (to include this remand and post-service treatment records) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify by diagnosis each psychiatric disability entity found.  

(b) What is the most likely etiology for each psychiatric disability diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) active duty service?  

If a psychiatric disability is determined to be unrelated to the Veteran's service, the examiner should identify the etiological factor(s) considered more likely.

The examiner must explain the rationale for all opinions in detail, citing to supporting factual data as deemed appropriate.

5. The AOJ should then review the entire record and readjudicate the claim of service connection for a psychiatric disability, to include PTSD.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


